                                                                                   JS-6
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     JACK ROBERT SMITH,                            Case No. EDCV-17-1135-JFW (KK)
12
                                      Plaintiff, FINAL JUDGMENT
13
                  v.
14
15   HARRY OREOL, ET AL.,
16                               Defendant(s).
17
18
          On May 13, 2021, the Court entered an order granting Defendant Jesse
19
     Henderson’s Renewed Motion for Summary Judgment, Or in the Alternative,
20
     Partial Summary Judgment (“the Motion”). That order, which describes the nature
21
     and history of this action, and the legal and factual bases for granting the Motion, is
22
     incorporated herein by reference. (“Order,” Dkt. 154.)
23
          The Order disposes of the sole cause of action against the sole defendant in
24
     this action. Accordingly, the Court now enters a full and final judgment in this
25
     action, against Plaintiff Jack Robert Smith and in favor of Defendant Jesse
26
     Henderson.
27
28
                                               1
1         As the prevailing party, Defendant Jesse Henderson is entitled to recover his
2    costs of suit.
3         IT IS SO ORDERED, ADJUDGED AND DECREED.
4
5
6    Dated: May 18, 2021                ______________________________
7                                        HONORABLE JOHN F. WALTER
8                                       UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
